 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AUMINTRIUS DAMOUR GUNN,                            No. 2: 21-cv-0456 JAM KJN P
12                       Plaintiff,
13              v.                                       ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding, pro se, with a civil rights action pursuant to 42 U.S.C. § 1983. For

19   the reasons stated herein, the June 29, 2021 order dismissing this action and judgment are

20   vacated.

21          On April 14, 2021, the magistrate judge dismissed plaintiff’s complaint with thirty days to

22   file an amended complaint. (ECF No. 8.) Thirty days passed and plaintiff did not file an

23   amended complaint. On May 19, 2021, the magistrate judge recommended that this action be

24   dismissed. (ECF No. 10.) Plaintiff did not file objections to the findings and recommendations.

25   On June 29, 2021, the undersigned adopted the findings and recommendations and dismissed this

26   action. (ECF No. 12.) Judgment was entered. (ECF No. 13.)

27          On June 28, 2021, plaintiff filed a request for status. (ECF No. 11.) In the request for

28   status, plaintiff states that he was not at the location where his mail was being sent. Plaintiff
                                                        1
 1   includes a new address and states that he is still pursuing this action.
 2          Good cause appearing, IT IS HEREBY ORDERED that:
 3          1.   The June 29, 2021 order and judgment (ECF Nos. 12, 13) are vacated;
 4          2. The Clerk of the Court is directed to re-serve plaintiff with the April 14, 2021 order
 5               (ECF No. 8);
 6          3. Plaintiff is granted thirty days from the date of this order to file an amended
 7               complaint; failure to file an amended complaint within that time will result in the
 8               recommendation of dismissal of this action.
 9

10
     DATED: July 7, 2021                             /s/ John A. Mendez
11
                                                     THE HONORABLE JOHN A. MENDEZ
12                                                   UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
